UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6794


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LALENDRA HILLARY DARSHANA DE SILVA,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-01515-JFA-1; 3:10-cv-70207-JFA)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lalendra Hillary Darshana De Silva, Appellant Pro Se.    Winston
David Holliday, Jr., Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lalendra Hillary Darshana De Silva seeks to appeal the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)           (2006).         A      certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that    the     district       court’s    assessment       of    the

constitutional claims is debatable or wrong.                      Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable       claim   of   the   denial     of    a    constitutional

right.        Slack,     529   U.S.    at   484-85.     We       have    independently

reviewed the record and conclude that De Silva has not made the

requisite showing.             Accordingly, we deny De Silva’s motion to

appoint       counsel,     deny    a   certificate     of      appealability,       and

dismiss the appeal.            We dispense with oral argument because the

facts    and     legal    contentions       are   adequately      presented    in   the



                                             2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3